Exhibit 10.3

 

[g149841kei001.jpg]

[g149841kei002.jpg]

 

MEMORANDUM OF UNDERSTANDING

BETWEEN

MALAYSIAN AIRLINE SYSTEM BERHAD

(10601-W)

AND

GRS NETWORK MALAYSIA SDN BHD

(681574-P)

AND

GRSNETWORK INC


--------------------------------------------------------------------------------




 

THIS MEMORANDUM OF UNDERSTANDING (“MoU”) is made and entered into on the 5th day
of May, 2005,

Between

Malaysian Airline System Berhad (10601-W), a company incorporated in Malaysia
with its registered office at 33rd floor, Bangunan MAS, Jalan Sultan Ismail,
50250 Kuala Lumpur Malaysia (hereinafter referred to as “MAS”).

And

GRS Network Malaysia Sdn Bhd (687415-P), a company incorporated in Malaysia with
its registered office at 20-1B Jalan Pandan 2/1, Pandan Jaya, 55100 Kuala Lumpur
Malaysia (hereinafter referred to as “GRS (M)”).

And

GRSNetwork, Inc., a company incorporated in USA with its registered office at
2320 Marinship Way Suite 250, Sausalito, California, USA, (hereinafter referred
to as “GRS (US)”), and parent company of GRS (M).

(MAS, GRS (US) and GRS (M) shall be collectively referred to as “the Parties”
and individually as “the Party”.).

NOW THEREFORE THE PARTIES UNDERSTAND WITH EACH OTHER AS FOLLOWS:-

1.             OBJECTIVE

1.1           The purposes of entering into this MoU are to cooperate and
mutually enhance business arrangements and business coordination between the
Parties, by the establishment of a distribution partnership, wherein MAS
undertakes to make its product or products of its choice available in GRS (US)
distribution network for sale to travellers and/or through travel agents and/or
any such parties, in any suitable market areas.

For avoidance of doubt it is also understood and acknowledged that GRS (M) and
GRS (US) shall assist MAS in exploring avenues of reducing MAS’ overall and
specific distribution cost through this cooperation.

2.             DURATION

2.1           This MoU is valid for a period of twelve (12) months from the date
hereof (hereinafter referred to as “the Validity Period”).

2.2           Notwithstanding Clause 2.1 above, in the event that any Party is
unable to finalize and conclude the specific contracts within the Validity
Period, this MoU shall terminate forthwith unless extended for a further period
if mutually agreed by the Parties in writing.

2


--------------------------------------------------------------------------------




 

2.3           Upon termination of this MoU for whatever reason the Parties
acknowledge and agree that they shall not make any claims of whatever nature
against each other and FURTHER THAT each Party shall not in any way be liable
for the costs and expenses incurred by the other Parties pursuant to this MoU.

2.4           Notwithstanding Clauses 2.1 and 2.2 above, the MoU can be extended
both in time period and scope to cover other products or market areas that are
mutually agreed by all Parties in writing.

3.             SCOPE OF THE MOU

3.1           The parties intend to co-operate in the areas mentioned herein.
However, the co-operation shall be subject to the execution of mutually
agreeable contract/s within the Validity Period or any extension thereof to
cover each area of co-operation, if so required. Should one or more of the areas
of co-operation not be concluded by a specific contract or a specific contract
becomes incapable of performance by virtue of any law, regulation or directive
of a competent authority, the Parties shall in good faith review the entire
co-operation and agree to a reasonable alternative course of action, failing
which the Parties may terminate this MoU and/or any or all specific contract.

3.2           Upon termination of this MoU pursuant to the above Clause 3.1,
Clause 2.3 shall apply.

OBLIGATIONS OF MAS:

(i)            To select and make available suitable products for sale through
GRSNetwork distribution network;

(ii)           Grant GRS (US) access to MAS inventory for the purpose of making
reservations, through acceptable system-to-system interfaces with acceptable
security measures.

(iii)          MAS products may include but are not limited to the following:

·      Published air fare

·      Market air fare

·      Promotional air fares

·      Interline air fare

·      Other travel related products deemed by MAS suitable for sale through
GRSNetwork distribution network.

OBLIGATIONS OF GRS (M):

(i)            Shall act as representative of GRS (US) in all matters relating
to and resultant from this MoU.

(ii)           Be the Party with whom MAS will enter into any contract or
agreement resulting from this MoU,

(iii)          With assistance from GRS (US), develop the required interfaces to
acceptable MAS systems and system security standards, between GRSNetwork
applications and relevant MAS computer system.

3


--------------------------------------------------------------------------------




 

(iv)          With assistance from GRS (US), provide the necessary services for
the implementation of the GRSNetwork products, including but not limited to any
training or briefing sessions.

OBLIGATIONS OF GRS (US):

(i)            Shall make available to GRS (M) the following application system
products:

·      Reservation Expert for air, car and hotel worldwide.

·      Cruise Expert for cruises worldwide.

·      Tour Expert for tours worldwide.

·      Red Dragon for domestic Chinese airlines and hotels.

·      Access to the MAS database on a direct-connect basis via the SITA
Network.

·      Web Service products SITA and GRS Twist enabling
application-to-application Internet communications.

·      Any other products developed by GRS USA that are deemed to be useful to
GRS Malaysia.

·      All GRS products are offered in eleven different languages including
Malay traditional and simplified Chinese.

3.3           The Parties agree that the market areas may include but is not
limited to the following:

·      Domestic destinations within Malaysia

·      International destinations into and out of Malaysia

·      Domestic destinations within USA and travel between points in the US and
Malaysia

·      Domestic destinations within the Peoples Republic of China and travel
between points in Peoples Republic of China and Malaysia

·      Any other travel between other MAS destinations deemed suitable for
distribution through GRSNetwork distribution network.

3.4           The Parties shall make available the necessary resources, human or
otherwise, to enable the effective performance of this MoU and the provision of
such resources shall be at an agreed time, place and duration, at the expense of
the respective Party.

3.5           The Parties agree to evaluate the feasibility to jointly conduct
marketing campaigns to promote the distribution of MAS products in the
GRSNetwork distribution network to travel agents and/or any other relevant party
as deemed reasonably appropriate.

3.6           The Parties agree to evaluate the feasibility to jointly develop
solutions for application in the following areas:

·      Corporate Booking Management

·      Government Booking Management

·      Any other such relevant areas that may be later deemed suitable for
inclusion in this scope.

4


--------------------------------------------------------------------------------




 

4.             NOTICES

A notice given by a party to another party under this MoU must be in writing and
delivered to such Party’s address specified below, or at such other address as
either Party may specify in writing.

 

 

GRS (M):

 

 

Corporate Secretarial Management Sdn Bhd

 

 

20-1B Jalan Pandan 2/1, Pandan Jaya,

 

 

55100 Kuala Lumpur, Malaysia

 

 

 

 

 

Attention:

Mrs Yee Soo Fong

 

 

Tel:

03-92823873

 

 

Fax:

03-92858145

 

 

 

 

 

GRS (US):

 

 

GRSNetwork, Inc

 

 

2320 Marinship Way Suite 250, Sausalito,

 

 

CA, USA,

 

 

 

 

 

Attention:

Terry Byers

 

 

 

Company Secretary

 

 

Tel:

(415) 289-0564

 

 

Fax:

(415) 289-0879

 

 

 

 

 

MAS:

 

 

Malaysian Airline System Berhad,

 

 

3rd Floor, Admin 2 Building, MAS Complex A,

 

 

Sultan Abdul Aziz Shah Airport

 

 

47200 Subang, Malaysia

 

 

 

 

 

Attention:

Md Saat Abd Samad

 

 

 

Asst General Manager Distribution

 

 

Tel:

(603) 7840 2313

 

 

Fax:

(603) 7847 1460

 

 

 

 

 

With copy to:

 

 

 

 

 

Malaysian Airline System Berhad,

 

 

33rd Floor, Bangunan MAS

 

 

Jalan Sultan Ismail

 

 

50250 Kuala Lumpur, Malaysia

 

 

 

 

 

Attention:

En. Rizani Hassan

 

 

 

Company Secretary

 

 

Tel:

(603) 2165 5008

 

 

Fax:

(603) 2162 8305

 

 

5


--------------------------------------------------------------------------------




 

5.             CONFIDENTIALITY OF INFORMATION

5.1           Any or part of any information or data disclosed to one Party by
any of the other Parties pursuant to this MoU including but not limited to:

(a)           any information relating hereto disclosed prior to the date
hereof;

(b)           any information of any kind, whether in printed or electronic
format, including but not limited to information relating to that Party’s
customer’s database, business operations, processes, plans, intentions,
products, information, know-how, design, rights, trade secrets, software,
intellectual property rights whether or not registered, market opportunities,
customers and business affairs;

whether or not labelled as “Confidential”; shall be treated as confidential by
the receiving Party (hereinafter referred to as “Confidential Information”).

5.2           Each Party shall from the date of signing this MoU protect all
Confidential Information that the receiving Party shall receive from any of the
other Parties by:

(a)           holding such information in strictest confidence as it would its
own Confidential Information;

(b)           not to use any Confidential Information disclosed to it for its
own use or for any purpose except for the purposes as set forth herein;

(c)           restricting the disclosure to the authorized officers and
employees or personnel of the respective Parties concerned on a need to know
basis and will promptly notify the disclosing Party in writing of the names of
each employees upon the request of the disclosing Party at any time.

PROVIDED ALWAYS THAT the foregoing shall not apply where the disclosure of such
information is pursuant to an order of the Court or under any written laws in
Malaysia, any information which is or becomes part of the public knowledge in
any way without the breach of this MoU by the receiving Party or which the
receiving Party can show that the information was in its possession or known to
it, being in its use or being recorded in its files or computers or other
recording media prior to receipt from the disclosing Party and was not
previously acquired by the receiving Party from the disclosing Party under an
obligation of confidence.

5.3           This provision will continue in force notwithstanding the
termination of this MoU for any reason.

6.             GOVERNING LAWS AND EXCLUSIVE JURISDICTION

6.1           This MoU shall be interpreted and governed in accordance with the
laws of Malaysia and the Parties agree to submit themselves exclusively to the
jurisdiction of the Malaysian Courts.

6


--------------------------------------------------------------------------------




 

AS WITNESSED this MEMORANDUM OF UNDERSTANDING has been signed on behalf of each
Party by its duly authorized representative on the day and year first above
written.

 

Signed by,

For and on behalf of

Malaysian Airline System Berhad

(10601-W)

 

[g149841kei003.jpg]

Dato’ Rashid Khan

Seniof General Manager

Sales, Distribution & Marketing

 

 

Signed by,

For and on behalf of

GRS Network Malaysia Sdn Bhd

(687415-P)

 

[g149841kei004.jpg]

Dato’ Liew Hoong

Chief Executive Officer

 

 

Signed by,

For and on behalf of

GRSNetwork Inc.

 

[g149841kei005.jpg]

Gregory Lykiardopoulos

Chairman and Chief Executive Officer

 

7


--------------------------------------------------------------------------------